Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered. Claims 5, 6 are canceled.  Claim 21 is new.  Claims 1-4, 7-21 are presented for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a load board configured to:
 automatically identify eligible loads for spot market auction; 
send information about the eligible loads to a virtual board accessible by carrier computing devices;
receive one or more bids from one or more of the carrier computing devices for the spot market auction; 
automatically determine winning bids for the spot market auction; and 
automatically create and send load tenders for the winning bids and the eligible loads;
 and a load tracking tool configured to:
 generate visualizations of planned virtual movements and executed physical movements within the retail supply chain based on the aggregated and correlated load tracking data; and
 automatically generate alerts and status events.
in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 101

The rejection of the claims under 35 U.S.C. 101 has been reconsidered in view of the amendments.  The claims as a whole integrate the certain method of organizing human activity into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2,  3, 6-11, 15-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nadan et al. (2005/0021346 A1), in view of Noble et al. (2007/0038506 A1), in view of Ricciardi et al. (20150032656 A1), in further view of  Prophete et al. (US 20160103592 A1) 
 Re-claim 1, Nadan et al. teach a computing system for tracking freight movements within a retail supply chain, the computing system comprising: 
--aggregate and correlate load tracking data from a plurality of separate, heterogenous supply chain management computing systems (see e.g. paragraphs 0200, 0074 -The spot instruments shown in FIG. 10 represent the aggregation of all dry van TrantisLink shipments and capacity from the "Chicago" zone to the "Dallas" zone that are currently available on August 6.sup.th, 7.sup.th and 8.sup.th. ---TrantisLink aggregates multiple shipments sharing common elements from among these parameters and presents the best market prices and available shipments and capacity to the marketplace. This standardization will dramatically change the market by permitting shippers and carriers to see the current market and to hedge against future price and availability fluctuations).
--a user interface configured to communicate visual representations of the load tracking data to a plurality of computing devices for display (see e.g. paragraphs 0155-0160, 0194 -The TrantisLink Graphical User Interface --[0156] TrantisLink information displays are intended to present information in a timely and useful manner with an absolute minimum of required user interaction. This is accomplished through the use of a "graphical navigation bar" and "prioritized scheduled push" of information from the server to the client, as shown in FIG. 7.) 
A load board tool configured to:
-automatically determine winning bids for the spot market auction; and automatically create and send load tenders for the winning bids and the eligible loads (see e.g. paragraphs 0200, 0236 -The highest shipper bid price on August 6.sup.th 130 is $1.20 a mile and three shipments 132 are ready to go at that rate. --the shipper determines their anticipated usage and bids-out a given number of annual series contracts 314, quarterly series contracts 316 and monthly forward contracts 318 Candidate carriers either accept the bid or respond by offering capacity in each of the instruments. Either the shipper or carrier finally book a contract and make a firm commitment to transport goods with their newly selected "core carrier".)

and a load tracking tool configured to:
automatically generate alerts and status events based on updates to the aggregated and correlated load tracking data (see e.g. paragraph 0115 -The TrantisLink system supports automatic notification of alerts and events via messages to the user conveyed by a variety of technologies including wireless, voice telephone, and web. For example, an owner operator may be notified by telephone that he has received a shipment booking, or affected parties will be notified of a change in shipment status. 
Nadan et al. teach some of the limitations below, but Noble et al. explicitly teach -the load tracking data comprising data for virtual planned movements of items and actual physical movements of items among different locations within the retail supply chain. (see e.g. paragraphs 0084,- 0094, 0095, 0130] A transport exchange system in accordance with the present invention provides online automobile transportation brokerage services. As the leases of late model automobiles expire on a regular basis, a significant quantity of the vehicles are returned by their lessees and are then sold at auctions, both physical and virtual. Physical auctions are conducted on a recurring basis, in locations throughout the country. Most, but not all vehicles sold at physical auctions must be shipped to the auction site. For both physical and virtual auctions, a significant quantity of the vehicles are not purchased locally, but are purchased by dealers in other regions of the country.)
- user interface configured to communicate visual representations of the load tracking data to a plurality of computing devices for display on a unified user interface, the plurality of computing devices comprising at least a retailer computing device and a plurality of carrier computing devices; (see e.g. paragraphs [0028] The transport exchange system can allow more than one transporter to view the consolidated group of multiple shipping requests.  --0312] Following the acceptance of a posted load by a transporter, the TMA will enable TEX personnel to monitor the ongoing progress of the shipment, including vehicle pick-up, inspections, deliveries, and claims. At a top level, shipments are monitored using the Broker Find Vehicles Dashboard. See FIG. 97.  –[0069]-the transport portal consolidates information from multiple transporters, making TEX a single source of transport data--regardless of vendor. Through a common transport "dashboard," TEX allows shippers to easily and quickly manage all of their vehicle moves. TEX can include a translation engine that allows transporters to supply data in a consistent manner to shippers, and for those transporters who do not have this data electronically, TEX provides a toolset for collection of this information. Shippers on TEX simply log in and access their home page to view all moves in progress--from the point a request is made to the point a vehicle is delivered to the point a claim is resolved--in a simple, consistent format.
 (see e.g. paragraphs: 0292 Broker TEX Dashboard  --[0293] The Broker TEX dashboard, shown below, will show a snapshot of overall TEX activity. See FIG. 86.  --0083-As shown in FIG. 1, multiple types of shippers 2 and multiple transporters 4 can communicate electronically with the "marketplace" or transport exchange system 6 of the present invention.
a load board tool configured to: 
-automatically identify eligible loads for spot market auction, taking into account agreements with contracted carriers; (see e.g. paragraphs:
 [0075, 0076] MobileMover: TEX is a real time load builder; ----Through a few simple screens, shippers can interact with the TEX system and submit their vehicles for transport. TEX then consolidates these requests and posts them for transporters.
[0071] LoadBuilder: Request Consolidation: The Transportation Consolidation engine is a sophisticated load consolidation and aggregation engine. The engine processes all transportation requests in real time and aggregates loads based on several dimensions. Additionally, the engine recommends modifications in transportation or shipping requests--within tolerable limits--to enable further consolidation. This unique consolidation engine combines requests dynamically, allowing both the shipper and transporter to benefit. As requests for transport are made, TEX processes the requests and matches those that can be placed on a single load. Algorithms based upon geographic locations, vehicle sizes and conditions, transporter capacity and routing can be used to allow this engine to consolidate in real-time. These requests are then posted together for the transporter to provide more cost-effective pricing on.
0078] In one embodiment, load parameters and other characteristics of transporters in general and/or specific characteristics of specific transporters, such as a predetermined maximum load parameter common to at least two transporters, are inputted to the transport exchange system and stored at a server or interface. The interface may be part of the server. As shippers input shipping requests for their respective goods, the interface automatically consolidates various groups of multiple shipping requests based on at least the type of the good, pick-up location, delivery location, time for pick-up, and time for delivery in each shipping request, taking into at least one predetermined load parameter common to at least two transporters that are stored on the server, as well as other characteristics of transporters in general and/or specific characteristics of specific transporters.
*******The Examiner notes that the transporters stored on the server are contracted carriers.
0079, 0089- More specifically, the interface of the transport exchange system automatically consolidates the multiple shipping requests of shippers 100, 120, and 130 into a first consolidated group of a ten vehicle shipment load, and the multiple shipping requests of shippers 110 and 140 into a second consolidated group of a ten vehicle load, and accomplishes this consolidation based on information provided in the multiple shipping requests. In addition, information is inputted into said central server system regarding the location of at least a first and a second transporter capable of carrying multiple units between the unit pick-up and destination locations. The central server is programmed to analyze the input information to schedule the maximum number of units that may be carried by each transporter in the shortest period of time between the pick-up and destination locations of each of said units to effect transport of more than one unit by each transporter between the pick-up and destination locations thereof during a finite period of time, taking into account the starting location of each transporter to travel to their first respective pick-up and confirming that the price to be paid for each shipment is a pre-accepted price of each transporter.
-send information about the eligible loads to a virtual board accessible by the plurality of carrier computing devices; (see e.g. paragraphs: 
[0294] The TMA will enable TEX personnel to review the vehicles that have been posted for transport, to do detailed searches for such vehicles, and to group these vehicles into a load that is posted for acceptance or negotiation with transporters. ---[0297] Posting of the vehicles selecting for transport is a multi-step process. The first step form is shown in FIG. 89.  --0302] Broker Monitoring and Negotiation of Loads Posted for Transport. See FIG. 91.)
-receive one or more bids from one or more of the plurality of carrier computing devices for the spot market auction (see e.g. paragraphs: [0090] Each transporter having a ten vehicle carrier can view the consolidated group of the multiple shipping requests identifying them as the respective transporter having the right of first refusal via the online transport portal of the transport exchange system. Each transporter can electronically accept the group of multiple shipping requests for which they have been identified as the most appropriate transporter, and can do so in a single electronic transmission via the transport portal. Each shipper can view confirmation of the transporter's acceptance relating to each shipper's shipment via the shipper portal.  ---[0310] Although not shown in the FIG. 95, this form can display summaries of both the current offer made by TEX personnel and the counter offer made by a transporter. TEX personnel may decline the counter offer, accept the counter offer, or counter the counter offer. Clicking on the Counter button will load the Submit Counter Offer form. See FIG. 96.) 
-automatically determine winning bids for the spot market auction based on predefined rules; and - automatically create and send load tenders for the winning bids and the eligible loads; (see e.g. paragraphs: [0091] Alternatively, if the first and second transporters have already given their pre-approval with parameters that are met by the respective groups of shipping requests, then the first and second transporters are electronically notified of the particular ten vehicle shipment brokered by the transport exchange system, and the shippers 100, 110, 120, 130 and 140 are electronically notified of the name of the transporter who has been assigned to handle their respective shipment. ----[0092] As in Example 1, after each shipper pays for their respective shipments, the respective transporter schedules pick-up and prints shipment paperwork and transmits that paperwork to each shipper via the transport exchange system, and each shipper accepts the pick-up request corresponding to their respective shipments, and transmits their acceptance via the transport exchange system to the transporter.) 

A Load tracking tool configured to
generate visualizations of planned virtual movements and executed physical movements within the retail supply chain based on the aggregated and correlated load tracking data received from the plurality of separate, heterogenous supply chain management computing systems; (see e.g. paragraphs: [0096] The transport exchange system (sometimes referred herein as "TEX") of the present invention provides comprehensive public-facing portals for two categories of users: 1) the dealers who purchase cars at auction, and select the consolidator operating the transport exchange system to broker their vehicle's move; and 2) vehicle transporters, who contract to move the vehicles. –[0312] Following the acceptance of a posted load by a transporter, the TMA will enable TEX personnel to monitor the ongoing progress of the shipment, including vehicle pick-up, inspections, deliveries, and claims. At a top level, shipments are monitored using the Broker Find Vehicles Dashboard. See FIG. 97.)
The Examiner notes that Noble et al. also teach --separate, heterogenous supply chain management computing systems.

	Noble also teach -automatically generate alerts and status events based on updates to the aggregated and correlated load tracking data (see e.g. paragraphs [0269]- The transporter may also select the particular events that trigger an alert message, such as when a vehicle is posted which matches the dealer's capabilities and preferences, when a counter offer is accepted, when feedback is received, etc. --------[0317] The Broker Notification Preferences form allows TEX personnel to identify events that occur that will trigger a notification to a TEX administrator. Notifications may be via email, SMS message, or both. Tex personnel may select the particular events which will trigger a notification message, including when a posting is accepted or countered, when a claim is submitted concerning a shipment, etc. See FIG. 100. )
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nada et al., and include the steps cited above, as taught by Noble et al., in order to create an efficient market, maximize the efficient movement of physical goods(see e.g. paragraph 0009).

Nadan et al., in view of Noble et al., do not explicitly teach the limitations below.
	However, Ricciardi et al. teach automatically identify eligible loads for spot market auction, taking into account agreements with contracted carriers, wherein at least one eligible load is automatically identified for the spot market auction based on an expected auction price of the at least one eligible load being less than a contracted rate for the at least one eligible load (see e.g. paragraphs [0040], 0041, 0065, 0083, 0084; claims 16-18-   [0065] In addition to rates and quotes from freight providers that use the website, the website may provide freight cost data respective of other common carriers, as shown in FIG. 13. The costs 114 from the common carriers may be compared to the predicted cost (e.g., in a dollar amount comparison 116). 
0083] FIG. 41 depicts an exemplary company profile edit feature 210, through which permission for integrating external data sources may be given. As noted throughout this disclosure, external sources of data may be used to, e.g., provide a rate forecast, compare quotes with prevailing rates, etc.
0084-Thus, the central logistics system 16 may provide and enable a centralized system through which goods providers and freight providers can exchange freight cost bids, quotes, and negotiations, and award freight assignments, all with the use of past data to aid in determination of appropriate costs, bids, and quotes
16. The method of claim 11, further comprising providing the expected cost of the desired shipment to the one of the plurality of goods providers.
17. The method of claim 11, further comprising: calculating a stability of the expected cost of the desired shipment; and providing the stability to the one of the plurality of goods providers.
18. The method of claim 11, further comprising making the desired shipment available for respective quotes from each of the plurality of freight providers.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nada et al., in view of Noble et al., and include the steps cited above, as taught by Ricciardi et al., in order to enhance bid solicitation and submission while enabling goods providers and freight providers to tailor bids and requests. (see e.g. paragraph 0041).
Although Nadan et al. teach aggregating and correlating load tracking data from a plurality of supply chain management computing systems as described above, Nadan et al., in view of Noble et al., in view of Ricciardi et al. do not teach an edge layer application programming interface (API).
However, Prophete et al. teach  explicitly teach an edge layer application programming interface (API) configured to aggregate and correlate load tracking data from a plurality of supply chain management computing systems (see e.g. paragraphs [0044-In some implementations, a plurality of application-programming interfaces (APIs) can be used, to interface with a plurality of transactional data sources, along with extraction connectors that load the transaction data into dedicated data stores. [0042- Some examples of transaction data include enterprise data (e.g. order-entry, supply-chain, shipping, invoices), sales data (e.g. accounts, leads, opportunities), aviation data (carriers, bookings, revenue), and the like.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nadan et al., in view of Noble et al., in view of Ricciardi et al., and include the steps cited above, as taught by Prophete et al., in order to facilitate rapid building of analytic applications that drive business intelligence from transactional data and also automate key business processes (see e.g. paragraph 0042).

Re-claim 2, Nadan et al., do not teach a system, wherein the load board tool is further configured to access near real-time pricing analytics to compare market rates with contracted rates for shipping loads, and automatically determine whether to make one or more loads eligible for the spot market auction. 
However, Noble et al. teach Clicking on the Calculate Market Price button will load an estimator form to calculate the price at which the load is to be offered, and enter that price into the Posting Price field. -- Although not shown in the example form above, TEX may develop relationships with preferred transport partners, where TEX will directly assign a posted load to a particular transporter at an agreed-upon rate. The post vehicle forms will include a dropdown list of transporters having a preferred status, permitting TEX personnel to select a transporter for direct assignment of the load. In such cases, the posted load will not go out for bidding, but will proceed immediately to the contracted status with the selected preferred transporter. (see e.g. paragraph 0299, 0300).
Therefore, since Noble et al. consider both the market price and contracted rate, and have the option to post the load for bidding or select a transporter for direct assignment of the load, it is considered an obvious variation of Nadan et al., to determine when to make the load eligible to the spot market or assign it to a contractor/transporter.
Re-claim 3, Nadan et al. teach a system of claim 1, wherein the load tracking tool is further configured to receive carrier status events from carrier computing systems in near real-time (see e.g. paragraphs 0253, 0099, 0100).  

Re-claim 7, Nadan et al. teach a system of claim 1, wherein the expected auction price of the load is based on near real-time pricing analytics derived from historical load price information (see e.g. paragraphs 0180, 0273 -Spot and historical prices, shipping demand, and transportation capacity data are available as optional data products. --0273] TrantisLink provides real-time and historical information on pricing, availability and fulfillment problems.)

Re-claim 8, Nadan et al. teach a system of claim 1, wherein text can be entered using a GUI presented on a carrier computing device to indicate root cause events for missed or late pickups or late deliveries (see e.g. paragraph 0221).


Claim 9 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Re-claim 10, Nadan et al. teach a computer-implemented method, wherein the load tracking data comprises one or more load statuses (see e.g. paragraphs 0132, 0155 Shipments are monitored and controlled throughout their entire life cycle from offering through transit and delivery to payment. TrantisLink processes user input to implement this functionality and assigns a revised current state (note: in this context, "state" means status and not geographical location) to each shipment as it is being transported. 
Nadan et al., do not teach the following limitation.
 However, Noble et al. teach the one or more load statuses selected from the group consisting of: a trailer close message, a load location message, and a trailer manifest. (see e.g. paragraphs: 
[0098] Dealers may also use TEX to message associated transporter(s) during the duration of their vehicle's move, such as to request a status update from the transporter. TEX can also provide the dealer with the capability of submitting a claim if a vehicle is damaged in-transit. In accordance with each dealer's individual profile settings, TEX can provide alerts to dealers, such as by email and SMS text messages, as significant events in the vehicle move process occur. 
0259] On this page, the transporter may update the status of the shipment from on time to delayed, may specify an updated delivery date, and/or may update the present location of the transport by city and state.
[0149] The Status and Date dropdown lists will permit rapid, on-page filtering of the displayed transports. Initially, both dropdowns will be set to All. The shipment lists may be filtered by their current status, by selecting a current status of Completed, Arrived, In-transit, Payment Due, Confirmation Required, Scheduled or Contracting from the status dropdown list.
0184] As shown above, TEX messages will be placed into one of four predefined folders: Shipping in progress, Vehicles Delivered, General and Sent [0098] Dealers may also use TEX to message associated transporter(s) during the duration of their vehicle's move, such as to request a status update from the transporter.
0103- The transporter can then use TEX to schedule vehicle pick-up and delivery, to perform pick-up and delivery inspections, to enter position status updates for vehicles in-transit, to change the scheduled pick-up and delivery dates if delays arise.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nadan et al., and include the group of load statuses above, as taught by Noble et al., in order to provide transparency to the shipper and allow them to track their goods in real-time (see e.g. paragraphs 0071, 0072).

Re-claim 11, Nadan et al. teach a computer-implemented method of claim 9, wherein the supply chain management computing systems comprise one or more of warehouse management systems, transportation management systems, node transportation applications (NTA), and vendor ready to ship (VRS) systems (see e.g. paragraph 0063).

Re-claim 15, Nadan et al. teach a computer-implemented method of claim 9, further comprising receiving text entry of root cause delineation from carrier computing devices through the GUI (see e.g. paragraph 0221).


Claim 16 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Re-claim 18, Nadan et al. teach a computer-implemented method, further comprising comparing contracted carrier rates for each load with historical spot market auction rates and determining whether to post each load to the load board based on a prediction that the spot market auction rates will be lower than the contracted carrier rates (see e.g. paragraphs 0074, 0237, 0238 –TrantisLink aggregates multiple shipments sharing common elements from among these parameters and presents the best market prices and available shipments and capacity to the marketplace. This standardization will dramatically change the market by permitting shippers and carriers to see the current market and to hedge against future price and availability fluctuations. In addition, TrantisLink rules provide for enforceable underlying contracts to support future performance. These changes replace the vagaries of current contract market practices. --Actual usage 320 usually closely approximates anticipated usage 312. Buying in the spot market 322 fills any shortfall differences. Should actual usage fall below the number of contracts in effect at a given time the shipper sells in the spot market 322.  --Processing External Market Data to Obtain Clean Lane History Rate Per Mile Prices --- It is necessary to use standardized accessorial charges to normalize shipment data received from external trading networks). 

Re-claim 19, Nadan et al. teach a computer-implemented method of claim 16, wherein the information about the one or more loads comprises one or more of origin, destination, weight, volume, delivery date, and status (see e.g. paragraphs 0074, 0084 , 0111- Shipment details include (1) precise pickup and destination locations, (2) number and location of stops-in-transit, (3) whether driver loading and/or unloading are required, etc., which modify the basic description of the transportation instrument within predefined limits according to the TrantisLink rules).

Claims 4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nadan et al. (2005/0021346 A1), in view of Noble et al. (2007/0038506 A1), in view of Ricciardi et al. (20150032656 A1), in further view of  Prophete et al. (US 20160103592 A1) , in further view of in view of Roush et al. (US 20170308850 A1).
Re-claims 4, 21, Nadan et al. teach a system of claim 1, wherein the GUI presents a universal view of all available load tracking information for all users (see e.g. paragraph 0210).  
Nadan et al., in view of Noble et al., in further view of Prophete et al. do not teach the following limitation.
However, Roush et al. teach ---the load tracking data is correlated using a unique identifier for each load movement (see e.g. paragraphs [0031], [0074]--As will be recognized, the item/shipment information/data may include an item/shipment identifier. Such item/shipment identifiers may be represented as text, barcodes, tags, character strings, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. A unique item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item/shipment 103 as it moves through the carrier's transportation network. ---[0069] In one embodiment, the item /shipment information/data may also include tracking information/data (of various " tracking events") corresponding to the location of the item/shipment in the transportation and logistics network. To determine and reflect an item's movement, an item/shipment identifier associated with the item /shipment may, for example, be scanned or otherwise electronically read at various points as the item /shipment is transported through the carrier's transportation and logistics network. As indicated, these events may be referred to as tracking events. In one embodiment, the latest or most-recent tracking events (e.g., tracking information/data) can associate the item/shipment with the particular origin entity, destination entity, bundle/container, vehicle, employee, location, facility, and/or the like.)
wherein the unique identifier is stored with its linked virtual movement identifiers and physical movement identifiers in a data structure (see e.g. paragraphs 0059,0085, claim 7 – store identifier/ information/data in association with the item/shipment information/data.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nada et al., in view of Noble et al., in further view of Prophete et al.,  and include unique identifier, as taught by Roush et al., in order to determine and reflect an item's movement (see e.g. paragraph 0069).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nadan et al. (2005/0021346 A1), in view Noble et al. (2007/0038506 A1), in view of Ricciardi et al. (20150032656 A1), in view of  Prophete et al. (US 20160103592 A1), in further view of Hancock (CA2425559A1)
Re-claims 12, 13, Nadan et al., in view Noble et al., in view of Ricciardi et al., in view of  Prophete et al., do not teach the limitations as claimed.
However, Hancock teaches a computer-implemented method, wherein the virtual movements are generated by a node transportation application (NTA) and are assigned a shipment ID (see e.g. page 32, lines 3-5 --an SLI number used to identify  the shipment (in field 988). More specifically, the SLI number defines an identification code assigned by the logistics node 108 to represent a particular shipment.  -- SLI#. A reference code assigned to a shipment) ---a  computer-implemented method of claim 12, wherein the physical movements are managed by a transportation management system and are assigned trailer IDs (see e.g. page 18, line 30 – page 19, line 1; page 28, lines 15-17; -The destination node responds by capturing arrival event detail (such as trailer ID). --Trailer ID. A unique identifier for a trailer (i.e., Truckload or LTL shipment).  Trailer IDlSMPD ID. A unique identifier for a trailer (truckload shipment) or small package (LTL shipment).)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nadan et al., in view Noble et al., in view of Ricciardi et al.,  in view of  Prophete et al., and assign specific IDs to the movements, as taught by Hancock, in order to in order to store associative links between different hierarchies of shipping information which permits a user to retrieve information (see e.g. page 35, lines 17-18).

Claim 14, is  rejected under 35 U.S.C. 103 as being unpatentable over Nadan et al. (2005/0021346 A1), in view of Noble et al. (2007/0038506 A1), in view of Ricciardi et al. (20150032656 A1), in further view of  Prophete et al. (US 20160103592 A1), in further view of Amling et al. (US 20050149373 A1)
Re-claim 14, Nadan et al., in view of Noble et al., in view of Ricciardi et al., in further view of Prophete et al. do not teach the limitations as claimed.
However, Amling et al. teach a computer-implemented method of claim 9, wherein the virtual movements and physical movements are coordinated with a unique movement identifier by linking identifiers used by separate, heterogeneous supply chain management computing systems with a unique, alphanumeric movement identifier. (see e.g. paragraph 0072 -In general, a consolidated freight shipment (parent shipment) 100 consists of one or many child shipments 110. Such consolidated freight shipment (parent shipment) 100 is represented by a unique shipment identifier, i.e., a consolidated shipment reference number 102, which can be a Bill of Lading (BOL) number or a Pro number as widely used in the transportation industry. By virtue of the consolidated shipment reference number 102, the movement of consolidated shipment 100 can be linked to movements of each of the individual child shipments 110 consolidated therein.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nadan et al., in view of Noble et al., in view of Ricciardi et al.,  in further view of  Prophete et al. and coordinate the virtual movement with the physical movements, as taught by Amling et al., so as to facilitate the movement of goods (see e.g. paragraph 0008).

Claims 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadan et al. (2005/0021346 A1), in view of Noble et al. (2007/0038506 A1), in view of Ricciardi et al. (20150032656 A1),  in view of  Prophete et al. (US 20160103592 A1), in further view of Pillai et al. (US 20180068269 A1).
Re-claims 17, 20, Nadan et al., in view of Noble et al., in view of Ricciardi et al., in further view of  Prophete et al. do not teach the limitations as claimed.
However, Pillai et al. teach a computer-implemented method, wherein the one or more loads of items eligible for spot market auction are identified automatically by detecting that a response denying the one or more loads was received from a carrier computing device; -wherein bids will not be accepted from carrier computing devices associated with contracted carriers that denied the load (see e.g. paragraph 0027-The present disclosure issues an electronic invitation to a carrier to accept or reject a specified load/delivery. An "Accept" response from the recipient carrier creates the relationship automatically between carrier and load, and is recorded within CaLM for audit tracking and display via graphical user interface "dashboard" views. A "Reject" response causes the invitation to be resent to other carriers until a linkage is made. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nadan et al., in view of Noble et al., in view of Ricciardi et al., in further view of  Prophete et al. and remove bids from carriers denying load as taught by Pillai et al., in order to create efficiencies in the logistics/shipping environment (see e.g. paragraph 0028).

Response to Arguments
Applicant’s arguments with respect to office action dated 7/20/21 have been considered but are moot because the new ground of rejection does not rely on the references challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

November 9, 2021